Citation Nr: 0902665	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  03-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected diabetes 
mellitus.   
 
2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1970.  He received various decorations evidencing combat 
including the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and June 2002 RO rating 
decisions.  The July 2001 RO decision granted service 
connection and a 20 percent rating for diabetes mellitus, 
effective July 9, 2001.  A December 2001 RO decision granted 
an earlier effective date of December 19, 2000, for the award 
of service connection for diabetes mellitus.  

The June 2002 RO decision denied service connection for a 
heart disorder, to include as secondary to service-connected 
diabetes mellitus.  In October 2006, the veteran testified at 
a Board hearing.  In November 2006, the Board remanded this 
appeal for further development.  

The Board notes that at the October 2006 Board hearing, the 
veteran's representative appeared to raise the issue of 
entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  
That issue has not been decided by the agency of original 
jurisdiction (AOJ), and it is not before the Board at this 
time.  That matter is referred to the RO for appropriate 
action.  The Board will solely address the appealed issues of 
entitlement to service connection for a heart disorder, to 
include as secondary to service-connected diabetes mellitus, 
and entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.  

The Board also observes that the veteran is in receipt of a 
total disability rating based on individual unemployability 
(TDIU rating), effective August 31, 1999.  


FINDINGS OF FACT

1.  Any current heart disorder began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by the veteran's 
service-connected diabetes mellitus.  

2.  The veteran's diabetes mellitus is manifested by the need 
for insulin and a restricted diet, but it does not require 
that his activities be clinically regulated.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service, and is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for a rating in excess of 20 percent rating 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a May 2002, April 2003, June 2005, and 
December 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A December 2006 
letter (noted above) also advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in June 2008.  

Additionally, as to the claim for an initial higher rating 
for diabetes mellitus, the Board notes that this appeal 
arises from the veteran's disagreement with the initial 
rating assigned following the grant of service connection for 
diabetes mellitus.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Further, 
the Board finds it pertinent that at the October 2006 
hearing, the veteran and his representative essentially 
discussed the schedular criteria for an increased rating for 
diabetes mellitus.  For example, the veteran specifically 
discussed whether he had restrictions on his physical 
activities as required for an increased 40 percent rating for 
his diabetes mellitus.  Therefore, a remand for additional 
notification regarding criteria with which the veteran and 
his representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private and 
VA treatment records; VA examinations; lay statements; and 
articles submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service medical records; post-service 
private and VA treatment records; VA examinations; lay 
statements; and articles submitted by the veteran.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Heart Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as arteriosclerosis, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran is service-connected for diabetes mellitus.  He 
is also service-connected for PTSD; residuals of a shell 
fragment wound of the lumbar spine; a cervical spine 
disability; headaches; a scar of the lumbar spine; impotence; 
and scar residuals of a laceration of the scalp.  He contends 
that he has a heart disorder that is related to service, or, 
more specifically, that is related to his service-connected 
diabetes mellitus.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of any heart problems.  Evaluations of 
the veteran during that time make no reference to any such 
problems.  

There is no evidence of a heart disorder in the year after 
the veteran's period of service, or for many years later.  
The first post-service evidence of record of any possible 
heart disorder is in October 1999, decades after the 
veteran's period of service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

An October 1999 VA catheterization report related conclusions 
of a mildly dilated left ventricle with severely reduced 
overall systolic function and an ejection fraction that was 
estimated to be 20 percent.  It was noted that there was some 
preservation of the posterior lateral wall and normal 
ventricular size and function.  The report indicated that the 
veteran's aortic valve was normal appearing without stenosis 
or regurgitation and his mitral valve was normal appearing 
with moderate mitral regurgitation into a mildly enlarged 
left atrium.  The report also indicated that there was mild 
tricuspid regurgitation with moderately elevated PA systolic 
pressure at 54 mm Hg as well as a small to moderate sized 
pericardial effusion which was mostly anterior to the heart 
which did not appear to be hemodynamically significant.  

A January 2000 statement from P. J. Mather, M.D., indicated 
that the veteran had an end-stage dilated cardiomyopathy and 
was currently being titrated with his cardiac medicines to 
improve his cardiovascular status.  Dr. Mather stated that 
given his young age and his disease process, his best long-
term alternative for longevity might be an orthotype heart 
transplantation.  

A May 2001 VA diabetes mellitus examination report noted that 
the veteran had an eleven-year history of diabetes mellitus.  
It was also reported that the veteran had a history of 
hypertension for thirteen years and that he was taking 
medication for such disorder.  The examiner indicated that 
there was no history of a myocardial infarction, but that the 
veteran did have a history of congestive heart failure on the 
basis of cardiomyopathy.  The examiner stated that, 
otherwise, there was no end-organ damage except for the heart 
failure.  The diagnosis was noninsulin-dependent diabetes 
mellitus, poorly controlled.  The examiner indicated that 
"the basis for [the veteran's] heart failure [was] secondary 
to hypertension and/or idiopathic cardiomyopathy, not on the 
basis of diabetes mellitus."  

Subsequent post-service private and VA treatment records show 
treatment for disorder including variously diagnosed heart 
disorders.  

For example, a March 2002 VA treatment entry noted that the 
veteran had a history of congestive heart failure secondary 
to cardiomyopathy.  The veteran was also noted to have other 
disorders including non-insulin-dependent diabetes mellitus.  
The impression was "as above".  

A May 2002 VA heart examination report indicated that the 
veteran had a history of congestive heart failure since 1999 
and that his diagnosis was idiopathic cardiomyopathy.  He 
reported that he had a cardiac catheterization which 
initially revealed a severely compromised ejection fraction 
which was ten percent.  The examiner indicated that the exact 
results were not available to him.  The examiner indicated 
that the veteran's risk factors for heart disease included 
obesity; a ten-year history of diabetes; hypertension for 
eight years; hypercholesterolemia for a few years; and a 
distant history of smoking.  It was noted that there was no 
family history of heart disease.  The veteran stated that at 
the time of his cardiac catheterization, he was told that his 
arteries were clean.  He indicated that he had a poor quality 
echocardiogram that demonstrated an ejection fraction of 20 
percent.  He related that such was felt to be inaccurate so 
he underwent a MUGA scan, which revealed a left ventricular 
ejection fraction of 60 percent.  It was noted that according 
to the notes of the veteran's primary physician, he was able 
to walk two miles.  The assessment was idiopathic 
cardiomyopathy with excellent control on medication and a 
normal ejection fraction at that time.  The examiner stated 
that "there [was] no relationship between [the veteran's] 
cardiomyopathy and diabetes mellitus."  

A November 2002 VA treatment report related a primary 
diagnosis of an acute coronary event and another diagnosis of 
diabetes mellitus.  A September 2003 VA cardiology report 
related an impression that included poor diabetes control; 
poor lipid control; non-cardiac chest pain; and idiopathic 
cardiomyopathy resolved by echocardiogram in November 2002.  
Another September 2003 entry related an impression of cardiac 
ischemia versus worsening cardiomyopathy and uncontrolled 
diabetes mellitus type 2.  

An October 2003 VA diabetes mellitus examination report noted 
that in 1999, the veteran was diagnosed with an idiopathic 
cardiomyopathy and that he underwent a catheterization at a 
VA facility.  It was reported that the veteran had episodic 
congestive heart failure.  He reported that he had occasional 
chest pains and that he used Nitroglycerin three to four 
times a month.  The examiner noted that there was no history 
of arrhythmia and that the veteran had a stress Persantine 
scan performed that revealed good wall motion with an 
ejection fraction estimated at 54 percent.  The impression 
was type II diabetes mellitus with end-organ damage of 
possible retinopathy and peripheral neuropathy, which were 
non-limiting.  It was also noted that the veteran had 
idiopathic cardiomyopathy, which implied that there was no 
diagnosis.  The examiner stated that "the diagnosis was made 
in 1999 and it [was] not clear whether diabetes [had] 
worsened [the] cardiomyopathy."  It was noted that the 
veteran also had erectile dysfunction and that his ejection 
fraction was 54 percent.  

A January 2004 VA emergency room attending note indicated 
that the veteran had a history of diabetes mellitus and that 
he was seen in January for follow-up of idiopathic 
cardiomyopathy.  It was noted that the veteran was felt to be 
doing well and that his myopathy resolved, that he had normal 
coronaries on catheterization, and that he was instructed to 
continue with his same medications.  A November 2004 VA 
treatment entry related an impression of resolved 
idiopathic/viral cardiomyopathy and normal coronary 
arteriograms.  

A December 2004 VA heart examination report by the same 
examiner who performed the October 2003 VA diabetes mellitus 
examination, noted that the veteran was diagnosed with 
cardiomyopathy, idiopathic, pursuant to a VA diabetes 
mellitus examination in 2003.  The examiner stated that the 
examination report indicated that it was not clear whether 
the diabetes worsened the cardiomyopathy.  The examiner 
reported that he had reviewed the veteran's claims file which 
was not very helpful, but that the VA treatment records were 
quite helpful because the veteran was followed at that 
facility.  The examiner stated that he had reviewed a 
cardiologist's notes, and that the cardiologist commented 
that the veteran's viral/idiopathic cardiomyopathy was 
resolved and that his echocardiogram was normal.  It was 
noted that the veteran denied any recent bouts of congestive 
heart failure.  The examiner indicated that the veteran 
reported that he had occasional unexplained shortness of 
breath and chest discomfort, but that he did not use 
Nitroglycerin.  The assessment was idiopathic cardiomyopathy, 
resolved.  The examiner commented that the question was moot 
whether the veteran's diabetes had any involvement with the 
no longer present heart condition.  

A November 2005 VA treatment entry related an assessment that 
included diabetes, questionable control, on large dosage of 
insulin; idiopathic cardiomyopathy, euvolemic; and 
hypertension.  A January 2006 VA entry related an impression 
of resolved idiopathic/viral cardiomyopathy, normal coronary 
arteriograms, and depression.  

An April 2008 VA diabetes mellitus examination report noted 
that the veteran's claims file was reviewed.  The examiner 
noted that the veteran had undergone several examinations in 
the past four to five years.  The examiner stated that "it 
had long been declared that [the veteran] did not have any 
coronary artery disease, so that any diabetic contribution to 
[the veteran's] history of heart disease [was] 0 and that 
[had] been declared by a previous examiner other than 
[himself]."  The examiner noted that the veteran had 
suffered an idiopathic cardiomyopathy, first symptomatic in 
1999, and that he had since gone on to improve his cardiac 
function over the years and which, in itself, "would give 
the lie to any contribution of his diabetes to any heart 
disease."  

The examiner reported that a November 2006 
Persantine/perfusion study at a VA facility demonstrated no 
ischemia, mild global hyperkinesis, and a left ventricular 
ejection fraction of 44 percent.  It was noted that the 
veteran reported that when he was in acute stages of his 
cardiomyopathy in 1999, the left ventricular ejection 
fraction was some 15 percent.  The examiner commented that 
"clearly diabetes [had] not worsened any cardiomyopathy."  
The examiner stated that "just as clearly, once and for all, 
[the veteran's] compensable diabetes type 2 [could not] be 
said to have any relationship to [the veteran's] 
cardiomyopathy and until [the veteran] [went] on to develop 
coronary artery disease, his diabetes type 2 [was] of no 
relationship to any heart disease."  The examiner indicated 
that the same could be said of the veteran's high blood 
pressure as such was recognized at about the same time as the 
diabetes type 2 and that high blood pressure under those 
circumstances was unlikely to be related to diabetes type 2.  
The diagnoses were diabetes type 2; erectile dysfunction, 
complication of diabetes type 2; and very mild peripheral 
diabetic neuropathy not in need of any treatment and of no 
clinical significance to date.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a May 2001 VA diabetes mellitus 
examination report noted that the veteran had a history of 
congestive heart failure on the basis of cardiomyopathy.  The 
examiner indicated that "the basis for [the veteran's] heart 
failure [was] secondary to hypertension and/or idiopathic 
cardiomyopathy, not on the basis of diabetes mellitus."  
Additionally, a May 2002 VA heart examination report related 
an assessment of idiopathic cardiomyopathy with excellent 
control on medication and a normal ejection fraction.  The 
examiner stated that "there [was] no relationship between 
[the veteran's] cardiomyopathy and diabetes mellitus."  
Further, an October 2003 VA diabetes mellitus examination 
report indicated, as to an impression, that the veteran had 
idiopathic cardiomyopathy, which implied that there was no 
diagnosis.  The examiner stated that "the diagnosis was made 
in 1999 and it [was] not clear whether diabetes [had] 
worsened [the] cardiomyopathy."  The Board notes that there 
is no indication that any of the above examiners reviewed the 
veteran's entire claims file in providing their opinions.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Further, the examiner's opinion pursuant to the 
October 2003 VA diabetes mellitus examination report, was 
speculative in that he stated that it was not clear whether 
the veteran's diabetes mellitus had worsened his 
cardiomyopathy.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Given these 
circumstances, the opinions provided by the examiners at the 
May 2001, May 2002, and October 2003 VA examinations (noted 
above) have reduced probative value in this matter.  

Conversely, the Board observes that the December 2004 VA 
heart examination report (by the examiner who conducted the 
October 2003 VA diabetes mellitus examination report noted 
above) related an assessment of idiopathic cardiomyopathy, 
resolved.  The examiner specifically noted that he had 
reviewed the veteran's claims file.  The examiner commented 
that the question was moot whether the veteran's diabetes had 
any involvement with the no longer present heart condition.  
As the VA examiner reviewed the veteran's claims file in 
providing his opinion, the Board finds that the December 2004 
opinion is very probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

Finally, the examiner who performed the April 2008 VA 
diabetes mellitus examination report specifically noted that 
the veteran's claims file was reviewed.  The examiner stated 
that "it had long been declared that [the veteran] did not 
have any coronary artery disease, so that any diabetic 
contribution to [the veteran's] history of heart disease 
[was] 0 and that [had] been declared by a previous examiner 
other than [himself]."  The examiner also indicated that 
that "clearly diabetes [had] not worsened any 
cardiomyopathy."  The examiner commented that "just as 
clearly, once and for all, [the veteran's] compensable 
diabetes type 2 [could not] be said to have any relationship 
to [the veteran's] cardiomyopathy and until [the veteran] 
[went] on to develop coronary artery disease, his diabetes 
type 2 [was] of no relationship to any heart disease."  The 
Board observes that the VA examiner's opinion was based on a 
review of the veteran's claims file and that the examiner 
provided a rationale for his opinion.  Therefore, the Board 
finds that the VA examiner's opinion is the most probative in 
this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

The Board observes that the medical evidence does not suggest 
that any current heart disorder is related to the veteran's 
period of service.  In fact, the probative medical evidence 
provides evidence against this finding, indicating that the 
any current heart disorder began years after the veteran's 
period of service, without relationship to any incident of 
service.  Additionally, the probative medical evidence fails 
to indicate that any current heart disorder was caused or 
worsened by the veteran's service-connected diabetes 
mellitus.  

The veteran has alleged that his current heart disorder had 
its onset during his period of service or, more specifically, 
that it is related to his service-connected diabetes 
mellitus.  As a layperson, however, the veteran is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any heart disorder began many years after the veteran's 
period of service, was not caused by any incident of service, 
and is not proximately due to or the result of his service-
connected diabetes mellitus.  The Board concludes that 
neither direct nor secondary service connection for a heart 
disorder is warranted.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Diabetes Mellitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119.  

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  The Board notes that 
the veteran currently receives a separate rating for erectile 
dysfunction associated with diabetes mellitus, and symptoms 
related to that disability cannot be considered in evaluating 
his level of disability due to diabetes. 38 C.F.R. § 4.14 
(2007) (the evaluation of the same manifestation under 
different diagnoses are to be avoided).  

A May 2001 VA diabetes mellitus examination report noted that 
the veteran had an eleven-year history of diabetes mellitus 
and that he was taking Glyburide and Rosiglitazone.  It was 
reported that the veteran's diabetes was poorly controlled 
with sugars from 250 to 200.  He reported that he followed a 
no-added-sweets diet and that he saw his provider every three 
months.  The veteran stated that he had never been 
hospitalized for his diabetes mellitus.  It was noted that 
there was no history of a stroke, retinopathy, or kidney 
disease.  It was also reported that the veteran had 
paresthesias of the hands and feet consistent with peripheral 
neuropathy.  The veteran denied that he had any digestive 
difficulties and noted that he had been impotent for three 
years.  

The examiner reported that the veteran's blood pressure was 
102/60, that his heart rate was 74, and that his respirations 
were 12 and unlabored.  The examiner stated that the 
veteran's head, eyes, ears, nose, and throat were 
unremarkable.  The examiner indicated that there was no 
evidence of retinopathy as well as no evidence of neck vein 
distention or carotid bruits.  It was noted that the 
veteran's lungs had diminished breath sounds, especially at 
the right base.  The examiner indicated that there was no 
organomegaly, cyanosis, clubbing, or edema.  The examiner 
stated that the peripheral sensation in the veteran's feet 
was somewhat diminished.  The diagnoses included noninsulin-
dependent diabetes mellitus, poorly controlled, with end-
organ damage of peripheral neuropathy and impotence.  

A July 2001 VA neurological examination report noted that the 
veteran had a history of erectile dysfunction or impotency 
and that he did have a history of being able to have 
intercourse earlier in his life.  The veteran reported that 
over the years, he had developed impotence and was unable to 
obtain and maintain an erection.  The examiner noted that the 
veteran also had a diagnosis of cervical and lumbar 
radiculopathies with numbness involving the hands and feet, 
with the feet being the more prominent.  The examiner 
recommended that the veteran undergo and EMG and nerve 
conduction studies of the upper and lower extremities.  In a 
September 2001 addendum, the examiner stated that he had 
reviewed the EMG and nerve conduction report and that the 
conclusions were consistent with a right L4-L5 radiculopathy.  
The examiner indicated that there was no evidence of 
peripheral neuropathy.  The examiner commented that based on 
those studies, it was his conclusion that the veteran's 
symptoms involving the upper and lower extremities were a 
result of lumbar radiculopathy and, hence, were not related 
to diabetes mellitus.  The examiner noted, however, that the 
veteran was pre-disposed to developing polyneuropathy as a 
result of his diabetes.  

VA treatment records dated from January 2002 to October 2003 
show treatment for disorders including diabetes mellitus.  

An October 2003 VA diabetes mellitus examination report noted 
that the veteran had a ten-year history of diabetes mellitus 
and that he was taking Insulin, Glyburide, and Metformin.  He 
reported that he followed a diet and that he was seen monthly 
by his provider.  He stated that he had never been 
hospitalized for his diabetes, although he had been seen in 
the emergency room on several occasions for elevated blood 
sugars.  It was noted that there was a history of retinopathy 
and no history of a stroke.  The veteran indicated that he 
did not have a history of kidney disease related to his 
diabetes mellitus.  He reported that he had tingling in his 
feet consistent with diabetic peripheral neuropathy.  He 
stated that he had been totally impotent for the past five 
years.  

The examiner reported that the veteran's blood pressure was 
90/60, that his heart rate was 70, and that his respirations 
were 12 and unlabored.  The examiner indicated that the head, 
eyes, ears, nose, and throat evaluations were normal.  It was 
noted that an eye examination was deferred to optometry.  The 
examiner indicated that there was no neck vein distention or 
carotid bruits and that the veteran's heartbeat was regular 
with no gallop rhythm.  The examiner stated that the 
veteran's lungs were clear and that there was no 
organomegaly, cyanosis, clubbing, or edema.  The examiner 
noted that the veteran had slightly diminished sensation in 
his lower extremities, peripherally versus proximally.  The 
impression included type II diabetes mellitus with end-organ 
damage of possible retinopathy and peripheral neuropathy, 
which were non-limiting.  It was noted that the veteran also 
had total erectile dysfunction.  

VA treatment records dated from October 2003 to August 2005 
show continued treatment for disorders including diabetes 
mellitus.  

An August 2005 VA diabetes mellitus examination report noted 
that except for any diabetic neuropathy, the veteran had no 
complications of diabetes at that time.  The examiner noted 
that the evidence as to whether the veteran had diabetic 
neuropathy was flimsy.  The examiner also indicated that any 
diabetic neuropathy that the veteran might have is 
asymptomatic.  The examiner stated that at the current 
examination, he noted that the veteran had only mild 
impairment to light touch and that such was a clinical 
finding of no significance in the face of no history of 
painful diabetic neuropathy and no findings of monofilament 
imperception at a VA podiatry clinic.  The diagnosis was 
examination for diabetic neuropathy, not found.  

VA treatment records dated October 2005 to February 2006 show 
continued treatment.  

An April 2008 VA diabetes mellitus examination report noted 
that the only complications to date of the veteran's diabetes 
type 2 were those of very mild peripheral neuropathy and 
erectile dysfunction.  It was noted that the veteran had the 
mild diabetic foot disease when he suffered a mild slow 
healing break in the skin of the dorsum of one of the toes of 
each foot, with that on the right being well healed and that 
on the left in the process of healing.  The examiner noted 
that the veteran weighed 269 pounds and that he was on 
insulin four times a day.  It was noted that he was not on 
any pills for treatment of the diabetes mellitus.  The 
examiner indicated that the veteran had complete erectile 
insufficiency, which was not treated as he was on nitrates, a 
contraindication to Viagra-like medicines.  The examiner 
stated that the veteran reported that he had mild symptoms of 
diabetic peripheral neuropathy in a stocking distribution 
with some numbness and tingling, but that such was so mild as 
to not force him to report it to his clinicians and that no 
treatment had been needed.  It was noted that there was no 
history of ketoacidosis or hypoglycemia requiring any 
hospitalizations and, at the most, the veteran visited his 
clinician every two months for diabetes care.  

The examiner reported that the veteran was an insulin-
treated, but no an insulin-requiring, diabetic and that if he 
was to shed 50 pounds, he would not need insulin in all 
likelihood.  The examiner stated that the veteran's weight 
was stable and that there had not been a progressive decrease 
in weight or strength.  The examiner indicated that the 
veteran's activities were not restricted and that his diet 
was restricted only in that he was asked to avoid too many 
calories so that he might shed some pounds and to avoid 
sugary food and drink.  The examiner reported that such a 
restricted diet did not at all affect the veteran's 
activities of daily living, including employment.  It was 
noted that there was no diabetes kind disease including anal 
pruritis and no diabetic foot disease other than the 
aforementioned to date.  The examiner stated that the veteran 
did not have diabetic gastrointestinal tract disease, 
coronary heart disease, stroke disease, lower limb arterial 
insufficiency, diabetic skin disease, or diabetic 
genitourinary tract disease other than the aforementioned 
erectile insufficiency.  The examiner also noted that the 
veteran did not have a history of any clinically significant 
kidney insufficiency or a history of any diabetic urinary 
bladder disease.  

The examiner reported that the veteran's blood pressure 
readings were 188/89, 149/86, and 155/86.  The examiner 
stated that the veteran's neuromuscular function was normal 
and that his chest examination was unremarkable.  It was 
noted that the veteran's scrotal contents were normal and 
that there was no pedal edema.  The examiner indicated that 
the veteran did demonstrate impaired perception to pinprick 
in a stocking distribution, but not to light touch, 
consistent with diabetic small fiber sensory neuropathy of 
the mildest of severities.  The diagnoses were diabetes type 
2; erectile dysfunction, complication of diabetes type 2; and 
very mild peripheral diabetic neuropathy not in need of any 
treatment and of no clinical significance to date.  

An April 2008 VA eye examination report related an impression 
of diabetes with history of mild non-proliferative diabetic 
retinopathy right eye greater than left eye.  The examiner 
indicated that the veteran's glycemic was not controlled at 
that time and that control was stressed.  

The evidence as a whole shows that the veteran's diabetes 
mellitus results in no more than the need for insulin and a 
restricted diet, and, thus, no more than a 20 percent rating 
is warranted under Diagnostic Code 7913.  The Board observes 
that none of the recent VA diabetes mellitus examination 
reports, including the most recent April 2008 examination 
report, as well as other recent VA treatment records, refer 
to any regulation of activities due to diabetes mellitus.  

The evidence is against a finding that the veteran's diabetes 
mellitus is indicative of the need for insulin, a restricted 
diet, and regulation of activities, as required for a 40 
percent rating under Diagnostic Code 7913.  There is simply 
no recent medical evidence indicating that the veteran 
requires regulation of his activities due to his diabetes 
mellitus.  The April 2008 VA diabetes mellitus examination 
report specifically indicated that veteran's activities were 
not restricted.  

Additionally, while peripheral neuropathy of the extremities 
and diabetic retinopathy have been diagnosed, there are no 
objective findings indicative of separate compensable ratings 
for such disorders.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's diabetes 
mellitus has been more than 20 percent disabling.  Thus 
"staged ratings" greater than 20 percent are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that service connection has been established 
for erectile dysfunction as part of the veteran's diabetes 
mellitus and that the veteran has been granted special 
monthly compensation based on loss of use of a creative 
organ.  As deformity of the penis, in addition to loss of 
erectile power, is necessary for a compensable, separate, 20 
percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7522, the Board finds that the veteran's erectile dysfunction 
is properly considered noncompensable as part of his diabetes 
mellitus.  The Board notes that deformity of the penis (which 
is needed for a compensable rating) has not been shown.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The Board notes that the veteran is already in 
receipt of a TDIU rating.  The evidence does not reflect that 
the veteran's diabetes mellitus, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned ratings), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted. 38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased rating for diabetes mellitus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a heart disorder, to include as 
secondary to service-connected diabetes mellitus, is denied.  

An initial rating higher than 20 percent for diabetes 
mellitus is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


